DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-3, 5, 6, 9-11, 13, 16-18 objected to.  Claim 1 is objected to for missing a period at the end.  Claims 2, 3, 5, 6, 9-11, 13 and 16-18 objected to for depending on a base objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing, interrupting, controlling the progression of cough, inflammatory pain and endometriosis, does not reasonably provide enablement for prophylactic therapy of the diseases claimed.  The specification does not reasonably provide enablement for slowing, interrupting, controlling the progression of any disease other than those mentioned above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, at re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2184. 01(a) slates “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating a P2X3 and/or P2X2/3 associated disorder.  Treatment is defined in the specification as slowing, interrupting, arresting, controlling, or stopping of the progression of a disease or disorder.  Treatment is defined to include prophylactic therapy in a subject that is predisposed to such disease or disorder.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The state of the art recognizes that the inflammatory pain, endometriosis can be treated (non-prophylactically and not cured) using the current utility.  See Davenport et al. for example.  The state of the art recognizes that cough can be treated (non-prophylactically and not cured) using the current utility.  See McGarvey et al. for example.

The present specification does not provide guidance on how to use the utility of the claimed compounds to cure or prophylactically treat the diseases claimed.  

The state of the art does not recognize that the diseases within the scope of the claims can be prevented or cured by the administration of medications.  See for example reference of endometriosis and endometriosis

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to test the claimed compounds to find a method for prophylactically treating the claimed diseases within the full scope.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the scope of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626